Order entered May 9, 2019




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-19-00507-CV

                       IN THE INTEREST OF R.R.-L., ET AL., CHILDREN

                          On Appeal from the 305th Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. JC-17-00398-X

                                               ORDER
           The clerk’s record that has been filed in this accelerated appeal does not contain a copy of

the final judgment from which the appeal is taken. Accordingly, we ORDER Dallas County

District Clerk Felicia Pitre to file, no later than May 13, 2019, a supplemental clerk’s record

containing the judgment. See TEX. R. APP. P. 34.5(c)(1).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.




                                                          /s/   KEN MOLBERG
                                                                JUSTICE